HERSEY, Judge.
We grant the petition for writ of habeas corpus to afford belated review of a summary denial of a motion for relief under Rule 3.850, Florida Rules of Criminal Procedure. Denial was based upon a ruling that ineffective assistance of counsel should have been raised by direct appeal and was therefore an inappropriate basis for a motion under the rule. This being a misconception of the law, we reverse and remand for a hearing on the merits of the motion.
REVERSED.
GLICKSTEIN and WALDEN, JJ., concur.